Citation Nr: 1535847	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  13-02 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to April 1972 and had subsequent Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In June 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

For the purposes of the applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  

Notably, "section 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "Therefore, when audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Id. at 160.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102 (2015).  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

Here, the Veteran testified during his June 2015 hearing that his exposure to loud noise during service caused his current hearing loss, which the Veteran, his spouse, and numerous others noticed a few years after the Veteran was discharged from service.  The Board finds the Veteran's report of in-service noise exposure both competent and credible, as his DD Form 214 shows that his reports are consistent with the circumstances of his service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").  Specifically, the evidence shows that he served as a light weapons infantryman.

The report of an October 2010 VA examination indicates that the Veteran has hearing loss for VA compensation purposes.  In a November 2010 addendum, the examiner opined that it is less likely than not that the Veteran's hearing loss is due to military acoustic trauma because his hearing was within normal limits in December 1971 and February 1972.  Similarly, in October 2012, another examiner opined that the Veteran's hearing loss was less likely than not incurred in or caused by service because the Veteran had normal hearing in December 1971 and February 1972.

In providing these opinions, the examiners failed to acknowledge that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability where hearing was within normal limits during service.  Hensley, 5 Vet. App. at 159.  In addition, the February 1972 audiogram results in the STRs are illegible.  See February 1972 Report of Medical Examination.  Thus, the Board finds that the November 2010 and October 2012 opinions are inadequate and less probative than the remainder of the evidence of record.

In an opinion dated June 2011, non-VA audiologist Dr. D.L. documented mild to mildly severe sensorineural hearing loss and opined that the Veteran's current hearing loss is most likely due to his service.

In June 2011, non-VA clinician G.B. reported that the Veteran had normal hearing prior to service, the Veteran was exposed to extremely loud sounds on a daily basis during service, the most common cause of high frequency hearing loss is exposure to loud noises, and the Veteran has not had postservice noise exposure.  G.B. concluded, therefore, that the Veteran's hearing loss could have been caused by service.

In addition, June 2011 buddy statements from the Veteran's spouse, siblings, and friends document reports that the Veteran did not have hearing problems prior to service, they have noticed that the Veteran has had trouble hearing since service, and the Veteran has worked in quiet offices without recreational noise exposure after service.

Notwithstanding the speculative language of G.B.'s opinion and lack of rationale offered to support Dr. D.L's opinion, the Board finds the totality of the evidence shows that the Veteran's hearing loss is related to his period of active service.  In so finding, the Board acknowledges that the Veteran's noted military occupational specialty indicates that he was exposed to noise during service and competent and credible lay statements indicate that the Veteran did not have hearing problems before service, but has had hearing problems since service.  As the law mandates resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


